                                            Case 3:20-cv-01294-RS Document 94 Filed 05/25/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     TRADESHIFT, INC.,                                 Case No. 20-cv-01294-RS (TSH)
                                   9                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                  10             v.
                                                                                           Re: Dkt. Nos. 79, 83, 85
                                  11     BUYERQUEST, INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          We are here on two motions to compel brought by Plaintiff Tradeshift against Defendant
                                  15   BuyerQuest. The Court held a hearing on May 24, 2021, and this order follows.
                                  16   A.     ECF No. 79: Tradeshift Motion to Compel on Request for Production 15
                                  17          Tradeshift moves to compel a new search for documents responsive to RFP 15, which
                                  18   asked for “all documents relating to or discussing Tradeshift.” Specifically, Tradeshift wants
                                  19   BuyerQuest to search for documents dated after March 6, 2020 using the terms “Tradeshift” and
                                  20   “TS” and including the custodians BuyerQuest already searched as well as identified members of
                                  21   BuyerQuest’s product development team (Salman Siddiqui, Andrii Korolov, and four individuals
                                  22   identified only by their first name (Pavel, Igor, Alex and Vlad)). Tradeshift also requests an order
                                  23   compelling BuyerQuest to serve a privilege log for documents responsive to RFP 15 that it
                                  24   withholds based on privilege. BuyerQuest previously agreed to search for responsive documents
                                  25   from March 6 to October 1, 2020 for its regular list of custodians, which does not include the six
                                  26   members of the product development team. But BuyerQuest limited that search to documents that
                                  27   included the exact term “Tradeshift” and did not search for documents referencing “TS.”
                                  28   Tradeshift has provided evidence in connection with this motion to compel that BuyerQuest
                                           Case 3:20-cv-01294-RS Document 94 Filed 05/25/21 Page 2 of 6




                                   1   employees often referred to Tradeshift as “TS” in their documents.

                                   2          Let’s start with the easy issues. BuyerQuest states that “[d]uring the meet and confer

                                   3   process, BuyerQuest acknowledged that post-March 6 documents that refer back to the Tradeshift-

                                   4   BuyerQuest project might be relevant and agreed (quite plainly) to a limited custodian search for

                                   5   ‘documents referencing Tradeshift between March 6, 2020 and October 1, 2020 (the time period

                                   6   not covered by prior searches).’” When BuyerQuest made that agreement, it did not disclose that

                                   7   the way it would execute that search is by searching only for the whole word “Tradeshift.”

                                   8   Because BuyerQuest employees sometimes refer to Tradeshift as “TS” in their documents, it was

                                   9   unreasonable for BuyerQuest to limit its search to documents that included the whole word

                                  10   “Tradeshift.” When a party makes an agreement to search for something, it must carry out its

                                  11   agreement in a reasonable way. Accordingly, the Court orders that BuyerQuest must search again

                                  12   for documents between March 6 and October 1, 2020 for its regular set of custodians for
Northern District of California
 United States District Court




                                  13   references to “TS.”

                                  14          As to the privilege log, the parties have stipulated that “Communications involving trial

                                  15   counsel that post-date the filing of the complaint need not be placed on a privilege log.” ECF No.

                                  16   34 §10(d). Therefore, BuyerQuest must produce a privilege log for any documents responsive to

                                  17   RFP 15 that it withholds, unless the documents fall within the agreement that certain

                                  18   communications need not be logged.

                                  19          With that out of the way, we come to the big issue in dispute, which is Tradeshift’s request

                                  20   that six members of the product development team should be added as custodians for purposes of

                                  21   this search. A review of Tradeshift’s Complaint discloses no reason why those custodians could

                                  22   possibly be relevant. Tradeshift’s claim for breach of contract alleges that BuyerQuest agreed to

                                  23   support Tradeshift as necessary for the Smucker implementation, agreed to cooperate with

                                  24   Tradeshift to agree on all scope changes, and agreed to include Tradeshift in communications with

                                  25   Smucker. ECF No. 1 ¶ 29. Tradeshift alleges that “BuyerQuest has materially breached the

                                  26   BuyerQuest Agreements on multiple occasions, including, on information and belief, by, for

                                  27   example, failing to obtain Tradeshift’s review and consent to scope changes to the Smucker

                                  28   project; interfering with Tradeshift’s program management duties; failing to support Tradeshift
                                                                                        2
                                           Case 3:20-cv-01294-RS Document 94 Filed 05/25/21 Page 3 of 6




                                   1   with planning, configurations, deliverables, integrations, change requests, and product updates

                                   2   necessary for the Smucker project implementation; failing to follow Tradeshift’s lead with respect

                                   3   to supplier onboarding strategy and planning; failing to follow the Change Control Process; and

                                   4   failing to include Tradeshift in communications with Smucker related to the Smucker project.” Id.

                                   5   ¶ 31. From a reading of the Complaint, all of the breach allegations relate to BuyerQuest’s

                                   6   successful effort to sabotage Tradeshift’s work for Smucker and to get Smucker to terminate its

                                   7   contract with Tradeshift and instead contract directly with BuyerQuest. Tradeshift’s implied

                                   8   covenant claim is to the same effect, id. ¶ 43, as is its tortious interference claim, id. ¶ 37.

                                   9           In this motion to compel, Tradeshift’s theory of why the product development custodians

                                  10   are relevant rests on a theory of contract liability that is completely outside the Complaint, as

                                  11   Tradeshift acknowledged at the hearing. Tradeshift argues that “BuyerQuest breached the

                                  12   confidentiality provision in that contract by misusing Tradeshift’s confidential specification and
Northern District of California
 United States District Court




                                  13   design documents to enhance BuyerQuest’s product to mimic and replace Tradeshift’s products on

                                  14   the Smucker Project.” Tradeshift asserts that the six members of the product development team

                                  15   that it seeks to add as custodians were the ones who misappropriated Tradeshift’s confidential

                                  16   documents to develop new BuyerQuest product. Tradeshift acknowledged at the hearing that

                                  17   these six individuals did not work on the implementation of the Tradeshift-Smucker contract that

                                  18   is the subject of the Complaint. Thus, by seeking documents dated after March 6, 2020 (i.e., after

                                  19   Smucker terminated the contract) from custodians who had no involvement in the contract

                                  20   breaches alleged in the Complaint (and therefore would not have emails or other documents that

                                  21   might refer back to those events), Tradeshift’s push for these custodians rests entirely on an

                                  22   unpled theory of liability.

                                  23           The Court agrees with BuyerQuest that this is a bridge too far. Relevance for discovery

                                  24   purposes has to be framed by the pleadings, and a complaint has to say more than “the defendant

                                  25   breached the contract.” The complaint has to give notice under Rule 8 of what the breaches were,

                                  26   and there has to be enough factual material in the complaint to satisfy Twombly and Iqbal. Those

                                  27   factual allegations are what the Court looks to in order to measure relevance and proportionality.

                                  28   The problem with Tradeshift’s new theory of liability in this motion to compel is not that the
                                                                                           3
                                           Case 3:20-cv-01294-RS Document 94 Filed 05/25/21 Page 4 of 6




                                   1   Complaint lacks a certain level of detail, such as listing each and every contractual provision that

                                   2   was breached, or describing every last fact concerning each claim. Rather, the problem here is

                                   3   that the Complaint is very well written and its dimensions are crystal clear. It tells a good, concise

                                   4   story about a successful plot by BuyerQuest to sabotage Tradeshift’s contract with Smucker, a

                                   5   story that seems to end in February 2020 when Tradeshift’s damages were complete. And

                                   6   Tradeshift’s February 2020 Complaint suggests that Tradeshift knew with precision what those

                                   7   damages were. Complaint, first prayer for relief (“For actual damages in an amount to be proven

                                   8   at trial, but not less than $4,323,070”). BuyerQuest’s misuse of Tradeshift’s technical

                                   9   documentation later in 2020 in the course of working for Smucker is simply outside of this well-

                                  10   told story. For purposes of this discovery dispute, Tradeshift is in a sense the victim of its own

                                  11   clear writing. The Court understands exactly what Tradeshift’s claims are about, and they are not

                                  12   about this.
Northern District of California
 United States District Court




                                  13          Evidence that BuyerQuest was misappropriating Tradeshift’s materials in the course of its

                                  14   later work for Smucker would probably have supported a timely motion to amend the Complaint,

                                  15   but such a motion was due in August of last year. ECF No. 36. The passage of that deadline does

                                  16   have consequences for the scope of discovery because we now have a Complaint with an easily

                                  17   understood theory of liability and one that can’t be changed, and that theory doesn’t reach the six

                                  18   proposed product development custodians. Thus, while it is true that Tradeshift has disclosed this

                                  19   new theory of liability in its interrogatory response, the theory is not in any operative pleading and

                                  20   can’t be added to one now.

                                  21          Oh, and it’s not true that BuyerQuest implicitly conceded that the March-October 2020

                                  22   time frame is relevant by agreeing to search for responsive documents from its regular set of

                                  23   custodians. Those custodians were involved in the conduct alleged in the Complaint, so their

                                  24   later-in-time documents might refer back to relevant events. The sole justification Tradeshift

                                  25   offers for the proposed product development custodians is that they may have evidence of

                                  26   BuyerQuest’s misuse of Tradeshift’s technical documents later in 2020, not that they would have

                                  27   anything relevant to the conduct alleged in the Complaint.

                                  28          Further, in terms of proportionality, adding these six proposed new custodians would more
                                                                                         4
                                             Case 3:20-cv-01294-RS Document 94 Filed 05/25/21 Page 5 of 6




                                   1   than double the number of document custodians for BuyerQuest. BuyerQuest stated at the hearing

                                   2   that for its document productions during fact discovery (which is now closed), it collected from

                                   3   five custodians. Adding the proposed six new custodians would more than double that number to

                                   4   11 total custodians – and most of the 11 would be for a theory of liability that is nowhere

                                   5   mentioned in the Complaint and can’t be added now. For these reasons, the Court finds that

                                   6   adding the six proposed product development custodians is disproportional to the needs of the

                                   7   case.

                                   8           Accordingly, Tradeshift’s motion to compel at ECF No. 79 is granted in part and denied in

                                   9   part as stated above.

                                  10   B.      ECF No. 83: Tradeshift’s Motion to Compel on Interrogatories 11 and 14
                                  11           In ECF No. 83, Tradeshift moves to compel further responses to its rogs 11 and 14

                                  12   concerning document BQ100227, which is attached to the joint discovery letter brief as Exhibit 1.
Northern District of California
 United States District Court




                                  13   At the hearing Tradeshift clarified that for rog 11 it is asking if BuyerQuest shared or provided

                                  14   that document to Smucker in any way at all. BuyerQuest’s current response says the document

                                  15   was “not sent” to Smucker, “was not emailed” to Smucker, and “was not shared online” with

                                  16   Smucker. That’s not quite a complete response. The Court orders BuyerQuest to amend its

                                  17   response to rog 11 to state whether BQ100227, or any version of that document, was ever

                                  18   communicated, displayed or shown to Smucker in any way.

                                  19           The parties also discussed rog 14. The Court agrees that BuyerQuest must make the same

                                  20   revisions to its response to rog 14 that it makes to its response to rog 11. Tradeshift also argued

                                  21   that BuyerQuest had to identify everyone who wrote or edited BQ100227, but BuyerQuest points

                                  22   out that it has done so. BuyerQuest also represented that counsel reviewed the audit trail for that

                                  23   document, and the rog response’s list of individuals is consistent with the audit trail, even if

                                  24   witness testimony might be different. Tradeshift said it would accept that representation, so no

                                  25   further changes are needed to the list of who edited the document.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          5
                                           Case 3:20-cv-01294-RS Document 94 Filed 05/25/21 Page 6 of 6




                                   1          Accordingly, Tradeshift’s motion to compel at ECF No. 83 is granted in part and denied in

                                   2   part as stated above.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: May 25, 2021

                                   6
                                                                                                 THOMAS S. HIXSON
                                   7                                                             United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      6
